 SEVEN-UP BOTTLING CO.Seven-Up Bottling Company of San Francisco andBottlers Local Union No. 896 of California, affili-ated with the International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica. Cases 20-CA-11883 and 20-RC-13664March 22, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn October 6, 1977, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief and the General Counselfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to. ffirm the rulings, findings,landconclusions of the Administrative Law Judge, asmodified herein, to modify his remedy,2and to adopthis recommended Order, as modified.We agree with the Administrative Law Judge that abargaining order is warranted here to remedy theunfair labor practices committed by Respondent. Inaccord with Board precedent,3Respondent shouldbe required to bargain as of July 9, 1976, the dateupon which the Union's demand for recognition wasreceived by Respondent.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Seven-Up Bottling Company of San Francisco,San Francisco, California, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order, as so modified:I. Delete paragraph l(e) and substitute the fol-lowing:"(e) Refusing to recognize and bargain with theUnion as the exclusive bargaining representative ofthe employees in the bargaining unit describedbelow."(f) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act."235 NLRB No. 482. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the petition filed inCase 20-RC-13664 be, and the same hereby is,dismissed in its entirety.I In finding that employee Ashley was not discharged to reduce laborcosts, the Administrative Law Judge relied on the alleged hire of "severalemployees," together with subsequent wage increases accorded them,following the discharge. The record indicates that only one employee,Russel Peterson, was hired after Ashley's discharge and was granted twosubsequent wage increases. This revised finding is insufficient to warrant adifferent disposition of the case.The Administrative Law Judge inadvertently stated that by August 10,1976, "Campbell" had been transferred to another location. The nameshould read "Cunningham."2 See Isis Plumbing & Heating Co., 138 NLRB 716 (1962), for rationaleon interest payments.3 Farah Supermarkets, Inc., d/b/a Meat Processors of Green Bay, 228NLRB 984 (1977).4 The single 8(a)(1) violation which commenced Respondent's unlawfulcourse of conduct occurred on July 8, 1976, prior to Respondent's receipt ofthe Union's demand for recognition. This violation is remedied by ouradoption of the Administrative Law Judge's recommended Order. TradingPcrt, Inc., 219 NLRB 298 (1975).Although the complaint alleged Respondent's failure to recognize andbargain with tile Union to be violative of Sec. 8(a)(5), the AdministrativeLaw Judge did not make a finding on this issue. As the record establishesthe validity of the 8(aX5) allegation of the complaint, we find, in accordancewith Trading Port and Farah. supra, that Respondent engaged in misconductwhich violated not only Sec. 8(aIX) and (3) of the Act, but Sec. 8(a(5) aswell. Chairman Fanning agrees that the bargaining obligation should datefrom the demand.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees con-cerning whether they signed cards authorizingBottlers Local Union No. 896 of California,affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, to represent them for the purposesof bargaining collectively with us concerning theirrates of pay, wages, hours, and working condi-tions, or whether they desire such representation.WE WILL NOT threaten our employees withdischarge for seeking to secure the representationof the above-named Union in an effort to bettertheir wages, etc., and secure the protection of aunion contract.WE WILL NOT grant our employees wage in-creases to dissuade or discourage their efforts tosecure representation by the above-named Union.WE WILL NOT lay off, terminate, or dischargeour employees because they seek representationby said Union for the purposes set out above.WE WILL NOT refuse to recognize or bargainwith the Union as the exclusive bargaining repre-297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to form, join, or assist aunion of their choice, to bargain collectivelythrough a union of their choice or to engage inany other concerted activities for the purpose ofcollective bargaining or mutual aid or protection.Since it has been determined that we dischargedDonald Ashley, Ronald Boston, Lawrence Kim-ber, and Gary Ryan because they sought tosecure representation from the above-namedUnion for the purpose of bargaining collectivelywith us concerning their rates of pay, wages,hours, and working conditions and that by ouractions we prevented our employees in the follow-ing unit from participating in a free election afterthey designated the Union as their representativefor collective-bargaining purposes:WE WILL offer Ashley, Boston, Kimber, andRyan immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent jobs and we will makethem whole for any wage losses they may havesuffered with interest on the amounts due.WE WILL recognize and bargain collectivelywith the above-named Union concerning rates ofpay, wages, hours, and working conditions of ouremployees in the following unit and, if an under-standing is reached, WE WILL embody suchunderstanding in a signed agreement:All building maintenance employees, autoand vending mechanics employed at 1590Yosemite Street, San Francisco, California,excluding all other employees.SEVEN-UP BOTTLINGCOMPANY OF SANFRANCISCODECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge: Be-tween March 22 and 30, 1977, 1 conducted a hearing at SanFrancisco, California, to try issues raised: (I) by acomplaint issued on November 18, 1976,1 pursuant to acharge and amended charge filed by Bottlers Local UnionI Read 1976 after all further date references omitting the year.2 Hereafter called the Union or Local 896 or the Bottlers' Union.3 Hereafter called the Company.4 The Regional Director's recommendation that the challenge to Ed-wards' ballot be sustained on the ground he was not an employee at the timeof the election was adopted by the Board: this issue is not before me.No. 896 of California, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America2against Seven-Up BottlingCompany of San Francisco3on September 3 and Novem-ber 12; (2) by challenges to certain ballots cast in a Board-conducted August 27 election; and (3) by a September 3union objection to that election. The issues raised by thecomplaint, the challenges, and the objections were consoli-dated for purposes of hearing and disposition by aDecember 16 Board order, inasmuch as the same partiesand common issues were involved.Nine ballots were cast at the election; one was cast forthe Union, three were cast against the Union; and fiveballots were challenged. The Board agent who conductedthe election challenged the ballots cast by Ronald Boston,Gary Ryan, and Larry Edwards4on the ground they werenot on the list of employees eligible to vote in the election.The Union challenged ballots cast by Harry Alley andWilliam Rosa on the ground they were supervisors.The Union filed an objection to the election on theground Gary Ryan was discharged on August 6 to renderhim ineligible to vote in the election.5The complaint alleged that the Company violated Sec-tion 8(a)(1) and (3) of the National Labor Relations Act, asamended, hereafter called the Act, by:I. Alleged interrogation of employees concerning theirunion activities and threat of discharge if the Unionprevailed in the election (by alleged Supervisor, Alley).2. Alleged interrogation of employees by SupervisorsWallace H. Easley6and James Towan concerning theirunion activities.3. Alleged threat by Supervisor Paul Murphy thatemployees will lose work because of their union activities.4. Granting wage increases prior to the election todiscourage employee support of the Union.5. Discharging Donald Ashley, Ronald Boston, Law-rence Kimber, and Gary Ryan because of their unionactivities.The complaint also alleged that Alley and Rosa weresupervisors, that the Union represented a majority of theCompany's employees within an appropriate unit prior tothe Company's commission of the alleged unfair laborpractices detailed above, that by those alleged unfair laborpractices the Company undermined the Union's majorityrepresentative status and requested, in view thereof, anorder issue directing the Company to recognize andbargain with the Union as the exclusive collective-bargain-ing representative of its employees within the unit.The Company in its answer to the complaint denied thatAlley and Rosa were supervisors, denied that Alley, W.Easley, Towan, and Murphy interrogated or threatenedemployees as alleged, denied that Ashley, Boston, andKimber were discharged because of their union activities,denied that Ryan was discharged because of his unionactivities, denied that the Union represented a majority ofits employees within the unit, denied that it committed anyI The Board adopted the Regional Director's recommendation to dismissanother objection alleging the Company transferred or hired employees toperform work in the unit in order to have them vote in the election becausethe Union failed to present any evidence to support that objection; this issueis not before me.6 Hereafter called W. Easley.298 SEVEN-UP BOTTLING CO.violation of the Act, and opposed the issuance of anybargaining order. The Company contended that Alley andRosa were leadmen and not supervisors, therefore theirballots should be counted; Ashley, Boston, Kimber, andRyan were permanently laid off for nondiscriminatory(economic) reasons, and therefore their ballots should notbe counted; Ryan was discharged for nondiscriminatory(economic and relative efficiency) reasons and thereforethe Union's objection to the election should be dismissedand his ballot not counted; and that the Board shouldcertify the election results (after counting Alley and Rosa'sballots and rejecting the ballots of Boston, Edwards, andRyan).The issues raised by the foregoing are:1. Whether Alley and Rosa were supervisors within themeaning of the Act; if so, whether Alley interrogatedemployees concerning their union activities and threatenedan employee with discharge if the Union prevailed in theelection.2. Whether W. Easley and Towan interrogated employ-ees concerning their union activities.3. Whether Murphy threatened employees with loss ofwork because of their union activities.4. Whether the Company granted unit employees wageincreases prior to the election; if so, whether such increaseswere granted to discourage employee support of the Union.5. Whether the Company discharged Ashley, Boston,and Kimber because of their union activities.6. Whether the Company discharged Ryan because ofhis union activities.7. Whether the Union represented a majority of theCompany's employees within the unit; if so, whether theCompany committed unfair labor practices which under-mined that status and warrants the issuance of a bargainingorder.The parties appeared by counsel at the hearing and wereafforded full opportunity to produce evidence, to examineand cross-examine witnesses, to argue, and to file briefs.Briefs have been received from the General Counsel andthe Company.Based upon my review of the entire record,7observationof the witnesses, perusal of the briefs and research, I enterthe following:FINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATIONThe complaint alleged, the answer admitted, and I findat times pertinent the Company was an employer engagedin commerce in a business affecting commerce and theUnion was a labor organization within the meaning ofSection 2(2), (5), (6), and (7) of the Act.I Errors in the transcript are hereby noted and corrected.I Those operations consist of the sale and distribution of syrup andsimilar bulk products, together with the sale or lease, installation. removal.and maintenance of equipment for dispensing same.Ii. THE ALLEGED UNFAIR LABOR PRACTICES,PREVENTION OF A FAIR ELECTION, AND ELGIBILITYTO VOTEA. BackgroundThe Company is engaged in the business of bottling,selling, and distributing soft drinks in northern California.It owns and operates bottling and distribution centers inthe cities of San Francisco, Oakland, Vallejo, Clayton, SanMateo, San Jose, Santa Rosa, Ukiah, and Eureka. It ownsor leases facilities and equipment utilized in its operations,including a fleet of trucks, other vehicles, two airplanes,etc. Only employees at the Company's San Franciscofacility are involved in this proceeding. For many years theworkers employed in the San Francisco bottling operationshave been represented by the Union; over the same timeperiod, the San Francisco drivers have been represented byIBT Local 278. W. Easley, the Company's founder, generalmanager, and president, exercises overall control over theCompany's operations. His son, Roger Easley (hereaftercalled R. Easley), is his assistant manager. Paul Murphy isclassified as bottling supervisor at the San Francisco plantand supervises the bottling department operations. JamesTowan is classified as carbonics supervisor at the SanFrancisco plant and supervises the carbonics departmentoperations.s The complaint alleged, the answer admitted,and I find at times pertinent W. Easley, R. Easley, Murphy,and Towan were supervisors and agents of the Companyacting on its behalf within the meaning of the Act.On July I, in addition to its bottling, sales and delivery,and carbonics departments, the Company operated a truckand auto repair shop or department and a vendingdepartment,9and employed several maintenance employ-ees, a mechanic who worked on can and bottling machines,office clericals, and a guard.On July 1, company employees at San Francisco whoworked in the auto and truck repair department, thevending department, the building maintenance employees,and the bottling-can machinery mechanic were not union-represented.B. The Union's Organizational Campaign, the Unit,and the Union's Representational Status ThereinIn early July the Union commenced a campaign toorganize the employees just described.10By July 8, 10 San Francisco employees signed andsubmitted to the Union cards authorizing the Union to actas their representative for the purpose of bargainingcollectively with the Company concerning their rates ofpay, wages, hours, and working conditions. The 10 signato-ries were Donald Ashley, Ronald Boston, John Castagna,Fred Cunningham, Larry Edwards, Samuel Garriott, Bob-by Grant, Curtis Holland, Lawrence Kimber, and GaryRyan. At that time Castagna and Ryan were truck andauto mechanics; Garriott was a mechanic/welder; Cun-ningham was a bottling and can machinery mechanic;a The vending department handled the sale or lease, installation.removal, and maintenance of vending machines and coolers.'o Its organizational efforts were conducted through Local 896's stewardsat the plant and a few unit employees.299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKimber was a vending machine mechanic-trainee; Bostonwas a vending machine mechanic helper/utilityman; Ash-ley was a vending machine mechanic helper/carbonicmachine repairman; and Edwards, Grant, and Hollandwere building maintenance men.Relying on the 10 cards, on July 8 the Union sent a letterto W. Easley advising him the Union represented theCompany's San Francisco employees who performedwarehousing, janitorial, vending machine, and mechanicalwork and requesting a meeting to negotiate a contractcovering their wages, rates of pay, hours, and workingconditions. Receiving no reply to its letter, on July 26 theUnion filed a petition with the Regional Office seekingcertification as the exclusive collective-bargaining repre-sentative of a unit consisting of all maintenance, janitorial,warehouse, and mechanical employees of the Company atits San Francisco facilities, excluding all bottlers, officeclerical employees, guards, and supervisors as defined inthe Act. On August 10 the Company and the Unionexecuted a Stipulation for Certification Upon ConsentElection wherein it was stipulated the following constitutedan appropriate unit for collective-bargaining purposesunder the Act:All building maintenance employees, auto mechanics,vending mechanics of the Employer at its 1590 Yosemi-te Street, San Francisco, California location; excludingall employees currently covered by existing collective-bargaining agreements, all carbonic machine personnel,office clerical employees, guards, and supervisors asdefined in the Act.The complaint in Case 20-CA-11883 alleges, and theCompany's answer thereto admits, a unit consisting of theCompany's employees just described constitutes an appro-priate unit for collective-bargaining purposes within themeaning of the Act.On the basis of the foregoing, I find and conclude theunit last described is an appropriate unit for collective-bargaining purposes within the meaning of the Act.'1As noted above, on July 8 the Union had in itspossession cards signed by 10 of the Company's SanFrancisco employees authorizing the Union to act as theirrepresentative for the purpose of bargaining collectivelywith the Company concerning their wages, etc.It is undisputed that at that time Edwards, Grant, andHolland were employed by the Company at its SanFrancisco facilities as building maintenance employees,Ryan and Castagna as auto and truck mechanics, andKimber as a vending mechanic trainee; I therefore findand conclude these six employees were within the unitsdescribed in the Union's July 8 bargaining demand, its July26 petition, and the August 10 stipulation.Garriott was clearly included in the units described inthe Union's July 6 request for bargaining and its July 26petition inasmuch as he was an unrepresented employeeperforming mechanical work in July; his unit status underthe description set out in the August 10 stipulation,1 I do not find it necessary to decide whether the units specified in theUnion's July 8 letter or July 26 petition are appropriate units for collectivebargaining.12 Rosa worked exclusively in the vending department; the issue ofhowever, is difficult to determine, since subsequent to Juneall his work at the plant was performed under Murphy'ssupervision in the bottling department on can and bottlingline machinery and the August 10 unit description, whilespecifically including auto and vending mechanics andexcluding union-represented employees, is silent on thestatus of unrepresented mechanics other than auto andvending machine mechanics.A similar difficulty exists with respect to Cunningham;Cunningham was clearly included in the units described inthe July 6 request and July 26 petition inasmuch as he wasan unrepresented employee performing mechanical workin July; his unit status under the August 10 stipulation is indoubt inasmuch as he too worked almost entirely withinthe bottling department, under Murphy, on the repair andmaintenance of the bottling and can line machinery.Boston's duties were varied; he assisted the vendingmachine mechanics in the loading, securing, delivery, off-loading, installation, and pickup of vending machines;repaired carbonic tanks; filled C02 cylinders (for use oncarbonic machines) and propane tanks (for poweringforklifts); filled in for absentees on the can and bottle lines;did janitorial work; and (on an occasional and overtimebasis) was stationed at the local stadium (Candlestick Park)to monitor and maintain Seven-Up equipment there whensporting events were held. His testimony is credited,however, that he spent the bulk of his time loading,securing, delivering, off-loading, installing, or removingvending machines, under the direction of William Rosa.'2Boston's testimony is uncontradicted (and is credited) thatRosa trained him in the repair of carbonic tanks and thatW. Easley told him to take his work instructions fromRosa. On the basis of the foregoing, I find and concludeBoston was a vending machine mechanic helper andgeneral utilityman who spent most of his time on workconnected with the vending department and was within theunits set out in the Union's July 8 bargaining request, July26 petition, and August 10 stipulation.Ashley's duties were also varied; he was initially hired(on March 28) to replace Kimber as a vending machinemechanic/trainee and underwent training (by Rosa) in therepair and maintenance of vending machines. In late Aprilthe Company learned Ashley's driving record disqualifiedhim for insurance coverage other than as an assigned risk 13and also learned Kimber was not leaving the Company'semploy (as indicated by him theretofore). Ashley wasinformed his services were to be terminated but, prior tosuch termination, Towan interceded 14 and secured W.Easley's agreement to continue Ashley in the Company'semploy repairing carbonation machines and modifying icemachines in Towan's department. During June and in Julyprior to the date he was laid off (July 10), Ashley workedalmost exclusively in the carbonics department on therepair and modification of carbonic and ice machines, withan occasional assist (as a second man) to Rosa, Kimber, orBoston in the delivery or pickup of heavy vendingmachines. On the basis of the foregoing, I find andwhether he was its foreman or working leadman shall be determinedhereafter.13 Vending machine mechanics were required to drive company vehicles.14 Towan and Ashley were friends for years previous.300 SEVEN-UP BOTTLING CO.conclude Ashley was a carbonic/ice machine mechanicduring June and July and within the unit described in theUnion's July 8 bargaining demand and July 26 petition (asan unrepresented employee performing mechanical work)but outside the unit described in the August 10 stipulation(since the stipulation excluded all carbonics departmentemployees).There remains the unit status of William Rosa and HarryAlley. The Company contends Rosa and Alley wereworking leadmen of the vending and truck repair depart-ments and therefore within the unit; the Union contendsthey were the foremen or supervisors of their respectivedepartments and therefore excluded from the unit.Both Rosa and Alley were longtime employees of theCompany and skilled in mechanical maintenance.Alley not only repaired and maintained all of the varioustypes of motorized equipment utilized by the Company, hewas the only mechanic among the three auto and truckmechanics 15 capable of maintaining diesel power units andthe aircraft.16While he spent the bulk of his time workingwith the tools of the trade on the Company's vehicles andaircraft, his duties and assignments ranged far beyond theexercise of his mechanical skills. He checked the mechani-cal condition of company vehicles at the various companylocations, directed what maintenance and repair theyshould receive, assigned the work in question either tooutside shops'7or company mechanics for performance,monitored the flow of such work, inspected such work, andeither approved it or directed rework, interviewed prospec-tive mechanic hires and effectively recommended theiremployment,' directed or authorized the performance ofovertime by other mechanics, effectively recommendedand promised wage increases for them, granted theirrequests for time off, informed Garriott he was laid off (inJune), and informed Ryan he was terminated (in Au-gust).'9While Alley was away from the San Francisco shopat other company locations, he regularly telephoned theshop and issued instructions to Ryan and Castagnaconcerning the performance of their work which werefollowed unquestioningly. Castagna, Garriott, and Ryanwere compensated at time and a half for any hours theyworked in excess of 40 hours within the workweek; Alleywas not so compensated.20The Act (Sec. 2(11)) states a supervisor is any individualwho has the authority on behalf of his employer to hire, layoff, discharge, assign, reward, or discipline other employ-ees, or responsibly to direct them, or effectively torecommend such action, provided he is required to exerciseindependent judgment in exercising such authority.The facts recited above establish that Alley was clothedwith and exercised such independent authority. I thereforefind and conclude at times pertinent Alley was a supervisors1 Alley, Castagna, and Ryan.1' Alley held valid A & E radio and pilot's licenses or certificates.i" Alley at W. Easley's direction inspected and approved an outsidecontractor for performance of mechanical maintenance on the Company'sfleet of vehicles maintained at Oakland, California, and contracted for theperformance thereof by such shop and the discontinuance of the Company'sauto and truck shop at Oakland which formerly performed such work."1 Alley interviewed Castagna, Garriott, and Ryan and informed themthey were hired.19 W. Easley directed Alley to terminate either Castagna or Ryan whileand agent of the Company acting on its behalf within themeaning of the Act.Rosa was also a longtime employee of the Company. Invarious stages of his employment, he was the sole employeein the vending department. Throughout his employ hespent most of his time in the field, selling or leasing coolersand ice and vending machines to customers (by contractualagreement), installing, servicing, and repairing them wherethey were situated (when possible), and repairing andmodifying machines at the shop. In late 1975 Kimber washired as a mechanic/trainee after Rosa requested help.Rosa interviewed Kimber and pronounced himself satisfiedwith Kimber's qualifications, and R. Easley then hired him.After a period of training by Rosa, Kimber (and Boston)assumed the delivery and pickup functions of the depart-ment2tand assisted Rosa in repair and modification workon vending equipment, with Rosa continuing to handle allsales, directing Kimber's work (as well as Boston's workwithin the department). During the time Ashley wasundergoing training within the department and/or makingdeliveries and pickups, Rosa also directed his work perfor-mance.22Kimber, Ashley, and Boston were informed bythe Easleys (Boston was hired by W. Easley) that Rosa washead of the vending department and would give them workinstructions. Rosa effectively recommended that a Kimberrequest for a wage increase be denied and granted requestsby Boston and Kimber for time off. Kimber, Ashley, andBoston punched timecards, were hourly rated, and werepaid time and a half for any hours worked over 40 hourswithin a workweek.23Rosa was a salaried employee anddid not punch a timecard. Rosa, at W. Easley's direction,informed Kimber, Ashley, and Boston of their July 9termination. A previous trainee in the vending departmentwas discharged after Rosa informed R. Easley he was notworking satisfactorily.While Rosa did not exercise supervisory functions withinthe vending department to the extent Alley exercised suchfunctions in the auto and truck repair department, henevertheless controlled and directed the work performanceof Kimber, Ashley, and Boston within the vending depart-ment to warrant a finding he was a supervisor within themeaning of the Act; I so find and conclude.At the time (July 8) the Union requested that theCompany recognize and bargain with it as the exclusiverepresentative of the Company's employees performingwarehousing, janitorial, and vending machine and mechan-ical work at its San Francisco facility, Ashley, Boston,Castagna, Cunningham, Edwards, Garriott, Grant, Hol-land, Kimber, and Ryan were so employed. As notedheretofore, all of the employees just named executed cardsauthorizing the Union to act as their representative for thepurpose of bargaining collectively with the Companyconcerning their wages, hours, and working conditions onhe was on vacation; Alley had recommended Ryan's termination and madethe decision to terminate him.20 While it was stated that Alley received "compensatory time" for anyovertime hours worked, no specifics or record evidence was produced tosubstantiate such statement.21 Rosa was unable to do any heavy lifting due to a previous back injury.22 Rosa also interviewed Ashley prior to his hire and pronounced hissatisfaction with Ashley's qualifications to perform refrigeration workbefore Ashley was employed by R. Easley.23 Rosa signed their timecards validating the overtime claimed.301 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJuly 6, 7, and 8. I1 therefore find and conclude that on July8 the Union represented a majority of the Company'semployees within the unit described in the Union's July 8request.The Union's July 26 petition sought certification as theexclusive representative of the Company's unrepresentedmaintenance, janitorial, warehouse, and mechanical em-ployees at its San Francisco facility. The same 10 employ-ees are encompassed by that unit description; I thereforefind and conclude that the Union on July 8 represented amajority of the Company's employees within the unitdescribed in the July 26 petition.The August 10 stipulation describes a unit consisting ofunrepresented building maintenance employees and autoand vending machine mechanics at the San Franciscofacility, excluding represented employees, (unrepresented)carbonic machine employees, office clericals, guards, andsupervisors. Under this unit description, on July 8 onlyseven employees, i.e., Boston, Castagna, Edwards, Grant,Holland, Kimber, and Ryan were included, one (Ashley)was excluded and the status of Cunningham and Garriottapparently was not contemplated or covered. In any event,since all seven of the employees included in the unitdescription signed union authorization cards on July 6, 7,and 8, I find on the latter date the Union represented amajority of the employees within the unit described in theAugust 10 stipulation.24C. The Alleged Unlawful Interrogations, Threats,Discharges, and Wage IncreasesAs noted above, the union campaign which resulted inthe securing of 10 cards authorizing the Union to representthe Company's unrepresented mechanical, vending, andcustodial employees was short (between July 5 and 8) andeffective (all 10 employees the Union sought to representsigned cards by July 8). However short the campaign was,it did not escape company notice. Sometime between July5 and 7, Murphy asked Towan to keep an eye on theunusual amount of fraternization between bottling depart-ment employees25and the mechanical, vending, andcustodial employees going on in the backshop.26Towan confirmed Ashley's testimony that he askedAshley on July 8 what the bottling department employeeswere doing in the back of the shop and was informed thebottlers were organizing unrepresented employees. Ash-ley's testimony is credited that Towan also asked him if hesigned a card and he admitted he had.The very next day (Friday, July 9), which was also theday Easley received the Union's letter requesting recogni-tion and bargaining concerning the wages, etc., of the 10card signatories, Easley informed Rosa he was terminating24 I reject the Company's contention that the employees in questionsigned the cards in question "only" for the purpose of securing an election;the evidence does not disclose this was their sole purpose in signing thecards and the cards categorically designate the Union as their representativefor collective-bargaining purposes. N.LR.B. v. Gissel Packing Co.. 395 U.S.575.25 It was the union stewards working in the bottling department whoinitiated and encouraged union activity among the Company s mechanical,vending, and custodial employees.26 The carbonics department Towan was in charge of was located in theback part of the building, along with the vending and truck and auto repairdepartments,Kimber, Boston, and Ashley, effective that day, andinstructed Rosa to inform the three of their discharge.27When Kimber asked Rosa why he was being terminated,Rosa replied he did not know but would find out;sometime thereafter, Rosa advised Kimber he had contact-ed W. Easley to ask the reason for the terminations andhad been told the Company was cutting expenses.When Boston later on the same day confronted W.Easley and accused him of terminating his services becauseof his union activities, Easley denied any knowledge of anyunion activities (though he testified he received on that daythe Union's letter advising the Company its mechanical,vending, and custodial employees had designated theUnion as their representative for the purpose of bargainingcollectively concerning their wages).The three (Kimber, Ashley, and Boston) late in the dayinformed Rosa they had signed cards authorizing theUnion to represent them for collective-bargaining purposesand attributed their terminations to that action; Rosareplied they should have conferred with him before signingand commented Ashley in particular was stupid to sign,since he had been with the Company such a short time. Onlearning of the terminations, Ryan also contacted Rosaand asked him what had happened; Rosa replied the menhad signed union authorization cards and he had beeninstructed to terminate them. Ryan stated it was illegal toterminate employees for trying to better themselves and theGovernment would get them their jobs back; Rosa repliedit was a shame they lost their jobs, because they were goodmen but that was how the "old man"28was and if theycame back he would just find another reason for terminat-ing them.Shortly after the termination of Kimber, Ashley, andBoston, Alley asked Castagna, Cunningham, Garriott, andRyan if they had signed cards authorizing the Union torepresent them and he received an affirmative response.Alley went on to question Ryan concerning his reasons forexecuting the card and, after hearing Ryan relate his beliefhe needed union protection in view of the terminations inthe vending department and his belief union representationwould secure him higher wages, Alley replied if the Unioncame in Ryan would not be working at the Company.Later that same month (July), after a conference with W.Easley, Cunningham was transferred to the Company'sVallejo facilities. On July 19 another card signer, LarryEdwards, was terminated.29Still in the same month (on July 14), W. Easley gaveraises of $20 per week to card signatories Grant andHolland.In the following month the Company discharged anothercard signer (Gary Ryan, on August 6) and gave a $22weekly increase to card signatory Castagna. Sometime21 While W. Easley testified he instructed Rosa to inform Kimber andAshley of their layoff and he personally advised Boston of his layoff, Rosaand the three testified Rosa informed them of their layoff and Bostontestified he later contacted W. Easley over the layoff.2s While Rosa denied ever referring to W. Easley as the old man, Kimberand Ashley testified he often referred to W. Easley in those terms; Rosa alsodenied the conversations related in this paragraph took place. His denial isnot credited; the four were convincing witnesses.29 Cunningham's transfer was effected in August. It is not alleged thatCunningham's transfer and Edwards' termination were discriminatory.302 SEVEN-UP BOTrLING CO.during this period W. Easley also asked Castagna if hesupported the Union. Alley confirmed Ryan's testimonythat he was terminated in the course of a telephoneconversation wherein Alley called Ryan from Clayton toberate him over faulty repair of a truck he had justinspected, continued to complain concerning maintenancework at the San Francisco shop after Ryan informed himCastagna had performed the work Alley found defective,and replied to Ryan's query whether this was "layoff time"for him 30by informing Ryah it was.31Thus, by the time (August 10) the Company and theUnion executed the Stipulation for Consent Election, 5 ofthe 10 employees the Union solicited authorization cardsfrom in early July and sought to represent had beendischarged (Ashley, Boston, Edwards, Kimber, and Ryan),one had been transferred to another location (Campbell),one was working intermittently at the discretion of thebottling department supervisor (Garriott),32and the re-maining three had received substantial wage increases(Campagna, Grant, and Holland). The four card signato-ries still in the Company's employ on the date of theelection (August 27), Castagna, Garriott, Grant, andHolland, cast unchallenged ballots; one ballot was cast forthe Union and three against. Alley, Boston, Edwards,Rosa, and Ryan cast ballots which were challenged; thechallenge to Edwards' ballot was sustained; and thechallenges to the ballots of Alley, Boston, Rosa, and Ryanare before me for recommended disposition.The Company challenged the Boston ballot and defend-ed against the complaint allegation Boston and Kimberwere discriminatorily discharged on the ground Boston andKimber were discharged because the need for their serviceshad declined and it was necessary to reduce the labor costsin the vending department which, as a profit center, wasshowing losses, the Company's profit margins were de-pressed, and there was no possibility of price relief due tocompetition. The Company challenged the Ryan ballotand defended against the complaint allegation he wasdiscriminatorily discharged on the same economic ground;i.e., the need to reduce labor costs. The Company defendedthe Ashley discharge on the ground Ashley had completedthe backlog of repair and maintenance work in thecarbonic department Towan had kept him on to performafter it was determined it was impracticable to keep him onin the vending department and the same economic ground;i.e., the need to reduce labor costs. The Company contend-ed the Holland and Grant wage increases were grantedbecause Grant had been promised an increase 2 monthsafter his hire (May 7) if his work was satisfactory and theHolland increase was designed to maintain the differentialbetween the wages of Grant and Holland (Holland was a30 In an earlier conversation with Ryan, a supervisor at Clayton hadexpressed surprise Ryan was still employed at San Francisco, stating Alleyhad informed him Ryan was slated for discharge.31 W. Easley and Alley testified in late July that Easley directed Alley todischarge either Ryan or Castagna, preferably Ryan, while Easley was onvacation dunng late July and early August.32 Garriott tast worked in the auto and truck repair department in June;he was employed intermittently thereafter in the bottling departmentthrough September on repair or maintenance of bottling and can machineryor equipment.33 Rosa testified Kimber was hired in 1975 at his request, on the groundthere was too much work for him to handle; Boston was hired to perform amultiplicity of tasks which, for the most part, have been reassigned to others.longer term employee); and the Castagna increase wasgranted in accordance with the Company's general policyof reviewing and adjusting wages annually for its nonunionemployees (the unionized employees received a $22-per-week increase in August, by contract) and because of hisincreased responsibilities after Ryan's discharge.While the record establishes the work in the vendingdepartment was heavier in the period the Company wasreplacing its bottle-dispensing machines with can-dispens-ing machines, the bulk of those replacements occurred inSeptember 1975 and April 1976; there is no evidenceKimber and Boston were hired because of that change-over; 33and it does not appear the discharges were orderedby W. Easley because the workload of the departmentsubstantially diminished in July.34While it is true (fromrecords produced by the Company at the hearing) thevending department showed losses in 1976, the breakdownof the loss figures shows the major cause of the excess ofcost over revenue in the various months did not result fromhigh labor costs, but other factors. W. Easley also testifiedthe vending machines were valuable means for publicizinghis product (name identity), even though the vending lineregularly was unprofitable. As far as the general revenuesof the Company are concerned, the record shows Junerevenues were higher than those of any previous month in1976 or 1975. With regard to Ashley, there was no effort todemonstrate there was no other work in the carbonicsdepartment he could have been assigned to perform; 35thehire of several employees in the department and their wageincreases thereafter, after Ashley's discharge, refute anycontention Ashley was discharged to reduce labor costs inthat department or generally.While the Company established that it discontinued itstruck and auto maintenance and repair shop at Oaklandafter determining it could conduct its maintenance andrepair operations formerly handled at that facility insatisfactory fashion by contracting out such work, that itinvestigated the same possibility prior to discharging Ryan,and that it did save money in its San Francisco auto andtruck repair and maintenance operations in late 1976, therecord fails to disclose whether all such operations wereeither performed by Castagna and Alley at the shop or theoutside shops whose invoices were submitted in evidence orwhy it was at the particular time the Union's organizationaleffort was in progress that a decision was made todischarge Ryan and have the work either performed byCastagna or by outside contractors, however well costwisethe decision was.As far as the wage increases are concerned, the recordfails to demonstrate any pattern of periodic wage reviewand adjustment. For example, Ryan was granted a $1534 Rosa testified the volume of service calls diminished in mid-1976;however, Rosa did not even have a reason to present to Kimber whenKimber asked why he was being discharged and had to confer with W.Easley before informing Kimber it was to reduce labor costs, so it isdoubtful such reduction was known to or considered by W. Easley prior todirecting the discharges.35 In fact, two new employees were hired in the department afterAshley's discharge and given several wage increases over the balance of theyear and Towan testified repair of the department's equipment wasperformed at the Vallejo facility after Ashley's discharge.303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDweekly increase on July 16, 1975, a second $15 increase onApril 28, 1976, and none thereafter; truck mechanic RayLockwood was granted a $10 increase on May 16, 1975;truck mechanic Robert Dunham was granted a $10increase on August 27, 1975; Holland was granted a $10increase on February 12, 1975, a $10 increase on August13, 1975, and $20 on July 14; Grant was granted a $20increase on July 14 and a $10 increase on December 15,1976; carbonics department employee Manuel DeCostawas granted a $10 increase on April 30, 1975, a $10increase on July 16, 1975, a $10 increase on August 6, 1975,a $10 increase on December 24, 1975, a $10 increase onJune 2, 1976, and a $10 increase on August 18, 1976, etc.The wage history of other nonunion employees was notdeveloped. While it is evident the union-represented em-ployees of the Company received a $22-per-week increaseby contract in August 1976, it is apparent there was nopolicy of regularly granting unrepresented employees of theCompany the same increases granted to union-representedemployees, or making regular, periodic reviews and adjust-ments of wages among the unrepresented employees. It isalso noted that Grant failed to corroborate W. Easley'stestimony he was promised the July increase on his hireand initiated the request for its grant in July.There remains the alleged Murphy threat of employeeswith loss of work because of their union activities.Murphy, Garriott, and Campbell agree that, upon com-pletion of a weekend job in September working on thebottle and can line, they went to a local bar and engaged inconversation. They all agreed Murphy informed Garriottthere was not any work currently planned to which hecould assign Garriott.36Garriott testified he remindedMurphy he had previously stated there was work aroundhe could do and asked why he could not be recalled towork on a regular basis and perform it and Murphy repliedW. Easley was loose in some areas and tight in others, thathe was a little annoyed over the Union's attempt to forcehim to recognize and bargain with the Union concerningunrepresented employees the Union sought to represent,and that until business improved conditions would have toremain as they were and Murphy could not give him anymore work. Murphy testified that, when he told Garriott hedid not have any more work for him, Garriott asked if itwas because he had signed a union authorization card andhe replied he did not want to talk about that subject; thatGarriott then asked him to tell W. Easley he was notparticularly fond of the Union and he told Garriott to gotell Easley that himself. Campbell corroborated Murphy'stestimony. I credit the testimony of Murphy and Campbell.The recitation of evidence above clearly demonstratesthat the Company, on learning of its unrepresentedmechanical, vending, and building maintenance employ-ees' effort to secure representation, took strong retribativeactions to prevent their securing same. The day afterTowan, by interrogating Ashley, learned of the employeeeffort and the day W. Easley received a formal request fors3 As noted heretofore, Garriott was laid off from the auto and truckrepair department in June and employed sporadically thereafter as amechanic on the bottling and can line as and when his services were needed.37 While it is obvious after the discharge of Ashley, Boston, Kimber, andRyan that Rosa directed only the work of the employees of otherdepartments assigned to make vending deliveries and pickups and Alley hadrecognition and bargaining, the Company discharged threecard signers; not long thereafter it discharged a fourth; anda few weeks later, a fifth. During the same period, a sixthwas transferred to another location, a seventh was kept onpart-time employ, and the remaining three were grantedsubstantial increases.In view of the complete undermining and destruction ofthe employees' organizational effort within such a shorttime frame, I find the Company's economic defensesunconvincing.I therefore find and conclude that the Company dis-charged Ashley, Boston, Kimber, and Ryan because oftheir union activities, thereby violating Section 8(a)(1) and(3) of the Act. I further find and conclude that, by its Julyand August grant of wage increases to Castagna, Grant,and Holland, the Company discouraged those employees'support of the Union, thereby violating Section 8(a)(1) ofthe Act.I further find that, by Towan's July 8 interrogation ofAshley concerning union activity at the back of the plantand whether he signed a card authorizing the Union torepresent him, W. Easley's interrogation of Castagnaconcerning his union sentiments, and Alley's interrogationof Castagna, Cunningham, Garriott, and Ryan concerningwhether they signed cards authorizing the Union torepresent them and threatening Ryan with discharge forsupporting the Union, the Company violated Section8(a)(1) of the Act.I lastly find the Company did not violate Section 8(a)(1)by Murphy's telling Garriott he did not wish to discussGarriott's asking him whether he had no work for himbecause he had signed a union authorization card.In view of my finding the Company by its unfair laborpractices destroyed the employees' effort to secure unionrepresentation, I shall recommend the issuance of abargaining order.If this recommendation is adopted, my rulings on theelection objection and ballot changes may be unnecessary.In the event the recommendation is not adopted, however,I herewith recommend, inasmuch as I have enteredfindings the Ryan discharge was discriminatory, that theUnion's election objection be sustained; since I haveentered findings that Alley and Rosa were supervisors attimes pertinent, that the challenges to their ballots besustained; 37and since I have entered findings that Bostonand Ryan were discriminatorily discharged, that the chal-lenges to their ballots be dismissed.CONCLUSIONS OF LAW1. At times pertinent the Company was an employerengaged in commerce in a business affecting commerceand the Union was a labor organization within themeaning of Section 2(2), (5), (6), and (7) of the Act.2. All building maintenance employees, auto mechan-ics, vending mechanics of the Company at its 1590only one employee at San Francisco to supervise, my findings andrecommendations are designed to restore status quo ante in both depart-ments and therefore I find their supervisory status remains in effect betweenthe dates of discharge and reinstatement of Ashley, Boston, Kimber, andRyan.304 SEVEN-UP BOTrLING CO.Yosemite Street, San Francisco, California, location, ex-cluding all employees currently covered by existing collec-tive-bargaining agreements, all carbonic machine person-nel, office clerical employees, guards and supervisors asdefined in the Act -constitute a unit appropriate forcollective-bargaining purposes within the meaning of Sec-tion 9 of the Act.3. Since July 8 the Union has represented a majority ofthe Company's employees within the above-described unit.4. At times pertinent, W. Easley, R. Easley, Murphy,Towan, Alley, and Rosa were supervisors and agents of theCompany acting on its behalf within the meaning ofSection 2(1 1) of the Act.5. By its discharge of Ashley, Boston, Kimber, andRyan for engaging in union activities, the Companyviolated Section 8(a)(l) and (3) of the Act.6. By Towan's interrogation of Ashley concerningunion activity at the back of the plant and whether hesigned a union authorization card, by W. Easley's interro-gation of Castagna concerning his union sentiments, byAlley's interrogation of Castagna, Cunningham, Garriott,and Ryan concerning whether they signed union authoriza-tion cards, and by Alley's threatening Ryan with dischargefor seeking union representation, the Company violatedSection 8(a)(1) of the Act.7. By the Company's grant of substantial wage in-creases to Castagna, Grant, and Holland to discouragetheir support of the Union, the Company violated Section8(a)(1) of the Act.8. By its unfair labor practices recited above, theCompany prevented the August 27 election from being afair and free election and therefore the purposes of the Actwill be best served by setting aside that election and byissuing an Order directing the Company to bargain withthe Union at its request concerning the rates of pay, wages,hours, and working conditions of the unit employees.9. The above unfair labor practices affect commerce.THE REMEDYHaving found the Company engaged in unfair laborpractices in violation of the Act, I shall recommend thatthe Company be directed to cease and desist therefrom andto take affirmative action designed to effectuate thepurposes of the Act.It shall be recommended that the Company be orderedto cease and desist from interrogating its employeesconcerning their union activities and sentiments, threaten-ing employees with discharge because they seek unionrepresentation, discouraging employees from supportingthe Union by the grant of wage increases, and dischargingemployees to destroy their effort to secure union represen-tation.Having found that employees Ashley, Boston, Kimber,and Ryan were discharged because of their effort to secureunion representation, it shall be recommended that they beoffered immediate and full reinstatement to their formerjobs or, if their former jobs no longer exist, to substantiallyequivalent employment, without prejudice to their senionty38 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.and other rights and privileges, and made whole for anywage losses they may have suffered by payment to them ofthe sums of money they would have earned from the datethey were discharged to the date they are reinstated, lessany net earnings received in the interim period. Their lostwages and interest thereon shall be computed in themanner prescribed in F. W. Woolworth Company, 90 NLRB289 (1950), and Florida Steel Corporation, 231 NLRB 651(1977).Having found the Company interfered with and prevent-ed the conduct of a free election on August 27 by its unfairlabor practices, it is recommended the election be set asideand the Company directed to recognize and bargain withthe Union at its request concerning the rates of pay, wages,hours, and working conditions of its employees within theunit heretofore specified.On the basis of the foregoing findings of fact, conclusionsof law, and the entire record, and pursuant to Section 10(c)of the Act, l issue the following recommended:ORDER38The Respondent, Seven-Up Bottling Company of SanFrancisco, San Francisco, California, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Interrogating its employees concerning their unionactivities or sentiments.(b) Threatening its employees with discharge for seekingunion representation.(c) Granting its employees wage increases to discouragetheir support of the Union.(d) Discharging its employees to discourage their effortto secure union representation.(e) Otherwise interfering in its employees' exercise oftheir rights to form, join, or assist labor organizations, tobargain collectively through representatives of their choos-ing, or to engage in other concerted activities for thepurpose of collective bargaining or mutual aid or protec-tion.2. Take the following affirmative action designed toeffectuate the purposes of the Act:(a) Offer Ashley, Boston, Kimber, and Ryan immediateand full reinstatement to their former jobs or, if theirformer jobs no longer exist, to substantially equivalentjobs, without prejudice to their seniority and other rightsand privileges, and make them whole in the manner setforth in the "Remedy" section of this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allrecords necessary to determine the amount of backpay orother payments and obligations due under this Order.(c) Recognize and, upon request, bargain with the Unionconcerning the rates of pay, wages, hours, and workingconditions of the following-described unit, and, if anunderstanding is reached, embody such understanding in asigned agreement:102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll building maintenance employees, auto mechanics,vending mechanics of the Employer at its 1590 Yosemi-te Street, San Francisco, California location; excludingall employees currently covered by existing collective-bargaining agreements, all carbonic machine personnel,office clerical employees, guards and supervisors asdefined in the Act.(d) Post at its place of business at San Francisco,California, copies of the attached notice marked "Appen-dix."39Copies of said notice, on forms provided by theRegional Director for Region 20, after being duly signed by3s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to athe Company's representative, shall be posted by theCompany immediately upon receipt thereof and be main-tained for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theCompany to insure that the notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps the Company has taken to comply herewith.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."306